Citation Nr: 0614166	
Decision Date: 05/15/06    Archive Date: 05/25/06	

DOCKET NO.  04-20 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to as yet unspecified VA benefits for dental 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from September 1942 to 
December 1945.  He is shown to have served in combat with the 
enemy in numerous campaigns in the European Theater during 
World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations issued by both 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina and the VA Medical Center (VAMC) 
also in Columbia, South Carolina.  For the reasons provided 
below, the case is not ready for appellate review and must be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


REMAND

This appeal was forwarded to the Board with two separate 
claims folders; one reflecting adjudication of the veteran's 
claim by the RO in Columbia, and the other reflecting 
adjudication by the VAMC in Columbia.  The RO appears to have 
treated the veteran's claim as one for VA compensation for 
sore gums secondary to denture wearing as secondary to the 
service-connected disability (for treatment purposes only) of 
gum disease.  The VAMC adjudication folder clearly treated 
the veteran's claim as one for treatment purposes only.  
These folders reflect correspondence with the veteran from 
both the RO and the VAMC which are certainly not consistent, 
and which certainly must have been confusing to the veteran.

The veteran's March 2001 letter to the RO clearly appears to 
have been a request by the veteran for an explanation of any 
benefits to which he might be entitled based upon dental 
problems he manifested during service and thereafter.  A 
careful review of all records forwarded on appeal leaves the 
Board unclear as to what VA benefits the veteran is actually 
seeking.  

In this regard, the Board finds that all VCAA notice on file 
is deficient.  Neither the April 2001 or April 2002 VCAA 
notices from the RO to the veteran clearly informed him of 
the evidence necessary to substantiate his claim with the 
necessary particularity in regards to claims for VA dental 
benefits, for which VA has specially adopted regulations 
(which are somewhat different from those governing the 
majority of other claims involving injury or disease incurred 
or aggravated in military service).  VCAA notice to the 
veteran by the VAMC was in July 2004, only after receipt of 
the veteran's substantive appeal.  

The claims folder reveals that in a September 1949 rating 
decision, the veteran was granted service connection, for 
treatment purposes only, for gingivitis (gum disease), and 
teeth numbers 2, 15, and 31.  The Board can find no reference 
in the service dental records to any injury or trauma 
involving teeth numbers 2, 15 and 31, and it appears that the 
dental rating worksheet completed after service simply 
indicated that these three teeth were affected by the 
veteran's gingivitis and that teeth 2, 15, 31 and gingivitis, 
under the September 1949 rating decision, were entitled to VA 
treatment in accordance with the governing regulations.

Following receipt of the veteran's claim which simply 
mentioned gum disease, the RO appears to have characterized 
the veteran's claim as one for service connection for sore 
gums secondary to denture wearing, secondary to the service-
connected disability of gum disease, but it is certainly 
unclear whether this is in fact what the veteran is claiming.  
Additionally, the subsequently issued June 2002 rating 
decision noted that teeth numbers 2, 15 and 31 were injured 
by trauma during service, but the service medical and dental 
records do not actually indicate such trauma during service.  

The May 2004 VAMC statement of the case refers to an RO 
rating decision of January 29, 2002, but no such rating 
action is included in the RO claims folder (this may have 
been an actual reference to the June 2002 rating decision).  
However, the RO having apparently denied entitlement to VA 
compensation, the VAMC proceeded to adjudicate the veteran's 
claim as one for entitlement to dental treatment.  The Board 
notes that in January 2004, the RO approved the veteran for 
payment of nonservice-connected pension benefits.  

The Board also notes that the RO claims folder includes an 
appointment by the veteran of The American Legion as his 
veteran service organization.  Yet, there is no indication 
that the representative at the local level was provided any 
opportunity to provide a written statement of argument in the 
ordinary course of the veteran's claim adjudication process.  
This problem also may be remedied on remand.  

Under the circumstances presented by the confusing and 
conflicting adjudicatory actions taken in this appeal, and in 
light of inadequate VCAA notice, the Board finds it necessary 
to REMAND the appeal to the RO for the following actions:

1.  Initially, the RO should notify the 
veteran that his appeal has been remanded 
by the Board.  The RO should request the 
veteran to clearly indicate and specify 
what VA benefit he is seeking with 
respect to dental disability.  Once a 
response is received from the veteran, 
and the RO is satisfied that it 
understands the benefit(s) claimed, the 
RO should then create a VCAA notice to 
the veteran specifically tailored to the 
veteran's claim with an adequate 
explanation of the evidence necessary to 
substantiate that claim in accordance 
with the particular laws and regulations 
governing VA benefits with respect to 
dental disability.  This VCAA notice 
should include a copy of the relevant VA 
regulations governing dental disability.  
The RO should also offer to assist the 
veteran in the collection of any evidence 
which he might reasonably identify, and 
he should be requested to submit any 
possibly relevant evidence that he might 
have in his possession.  The RO should 
then take action to assist the veteran by 
developing his claim appropriately based 
upon any response the veteran makes to 
proper VCAA notice.  The Board will not 
order any form of VA dental examination, 
but based upon the veteran's clarified 
claim, the RO should consider requesting 
such examination, if necessary and proper 
to a full and fair adjudication of the 
veteran's claim.  If the RO intends to 
defer adjudication of this claim to the 
VAMC, the RO and VAMC should communicate 
together sufficiently to ensure that the 
veteran receives consistent adjudication 
of his claim during the appeals process.  

2.  After completing the action requested 
above and any indicated development 
necessary, the RO should again address 
the veteran's claim and, if the decision 
is not to the veteran and 
representative's satisfaction, they must 
be provided with a supplemental statement 
of the case which includes a discussion 
of the issues addressed in this remand 
and VCAA compliance.  Both the veteran, 
and the local representative must be 
given the opportunity of submitting any 
written argument they may have in support 
of the veteran's appeal.  Thereafter, the 
appeal should be returned to the Board 
after compliance with all appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

